DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120/121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.11/895,404; 11/704,655; and 60/840,292, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior filed applications fail to provide support for the limitation “operating the laser system to generate the laser light beam having a wavelength in a range of 700 nm to 3000 nm” as recited in claim 30. The prior filed applications fail to provide support for “the laser light source comprises an ErCrYSGG laser” of claim 41. As such claims 30 and dependent claims 32-35, 37, 41-44 are given the priority date of 02/28/2009 which is the filing date of application 12/395,643. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30, 33, 34-35, 37, and 41-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rizoiu et al (US 2009/0042171) in view of Bollinger et al (US 2009/0130622).
Regarding claim 30, Rizoiu discloses a method for treating a root canal of a tooth ( abstract discloses an endodontic probe being used to disinfect the target tissues within the root canal), the method comprising the steps of:
A. providing a laser system containing a source of a laser light beam (par 87 discloses the use of a laser radiation output from a laser source which would produce a laser light beam) and an elongate optical fiber connected to said  source and configured to transmit said laser light beam to a tip thereof (par 87 discloses the output of the laser radiation being a treatment or power fiber and figure 2, shows  fiber optic tip within a root canal of a patient), wherein the tip comprises a conical outer surface  which tapers to an apex (par 37 and figure 2 show that the shape of the optic tip can be conical or tapered; and figures 5B-C disclosed in par 45 the optical fiber can taper to a point or apex), the optical fiber extending along a fiber axis (see figures 2 or 5B-C);
B. immersing the conical outer surface of the tip into a fluid reservoir located in the root canal (par 32 discloses placing the fiber optic tip into the canal with the fluids), 
C. operating the laser system to generate the laser light beam having a wavelength in a range of 700 nm -3000 nm (par 51 discloses the use of a laser in a range of wavelength between 750-1100 nm);
D. pulsing the laser light source so that at least a portion of laser light is emitted laterally outwardly from the tip relative to the fiber axis into the fluid reservoir, the laser light emanating from the tip having sufficient power to create photoacoustic waves in the fluid reservoir of sufficient vibrational energy to remove at least organic material from a portion of a wall of a root canal (par 31 discloses the pulsing of radiation within the fluid to create bubbles/photoacoustic waves/shock waves creating negative pressure; par 81 discloses the side firing output which would provide bubbles to the side of the probe and thus move the laser light laterally outward from the tip; par 46 discloses the side firing tip increasing the emission of laser radiation and having an effect on bacteria, and par 32 discloses the expansion and collapse effect of the optic fiber tip enabling disruption in the intratubular bacteria). 
Rizoiu fails to disclose the optical fiber comprises cladding on an outer surface of the optical fiber extending to a terminus edge spaced proximally from a distal end of the tip towards a proximal end of the elongate optical fiber by a distance of no more than 10 mm.
Bollinger teaches an optical fiber (fiber optic guide 18b, see figures 3 and 5) with an application tip that is conical (delivery region 32 of tip 12, see figure 3) and a cladding (cladding sheath 18b) which extends adjacent a proximal end of the elongate optical fiber to a terminus edge spaced proximally from a distal end of the conical application tip towards the proximal end of the elongate optical fiber by a distance of no more than 10 mm ( see figure 3, and par 92 discloses the exposed conical tip being between 0.2 and 3 mm and par 104 discloses the release of energy at the area beneath the cladding) for the purpose of providing a controlled release of energy along the active tip to provide the specific requirements of a clinical need.
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rizoiu to have the optical fiber comprises cladding on an outer surface of the optical fiber extending to a terminus edge spaced proximally from a distal end of the tip towards a proximal end of the elongate optical fiber by a distance of no more than 10 as disclosed by Bollinger for the purpose of providing a controlled release of energy along the active tip to provide the specific requirements of a clinical need.
Regarding claim 33, Rizoiu further discloses the pulsing of the laser light source comprises emitting light omnidirectionally to treat the root canal (par 31-32 discloses pulsing the radiation and par 37-38 discloses the immersion of energy radially which would create waves omnidirectionally).
Regarding claim 34, Rizoiu further discloses pulsing the laser light comprises causing fluid within the fluid reservoir to expand (par 31-32 discloses the bubbles expanding and collapsing). 
Regarding claim 35, Rizoiu further discloses pulsing the laser light source comprises activating fluid in the fluid reservoir to remove infected or decaying material within the root canal (par 27 discloses the treatment of necrotic or infected root canal and the removal of these tissues)
Regarding claim 37, Rizoiu further discloses pulsing the laser light source does not damage healthy tissue (par 85 discloses the radiation which is non-destructive to tissue). 
Regarding claim 41, Rizoiu further discloses the laser light source comprises an ErCrYSGG (Par 87-88 discloses the use of ErCrYSGG solid state laser). 
Regarding claim 42, Rizoiu/Bollinger disclose the claimed invention as set forth above in claim 30. Rizoiu further discloses pulsing the laser light source  comprises irradiating the fluid reservoir at a power level that overlaps 0.1 W to 1.5 W (calculated power levels being in a range of 0.02 W to 0.6 W or 0.04 W to 1.2 W, see par 88 which discloses a repetition rate of about 10 or 20 Hz and energy per pulse from about 2 to 60 mJ, wherein the formula for power P=W/At is used for the calculation) and applicant discloses the use of power sufficient to disrupt intra-tubular bacteria while being non-destructive to non- target tissue (par 85) . Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify comprises irradiating the fluid reservoir at a power level of Rizoiu to be within the claimed range of 0.1 W to 1.5 W to disrupt a specific target while being non-destructive to un- targeted tissue, since it has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 43, Rizoiu/Bollinger disclose the claimed invention as set forth above in claim 40. Rizoiu further discloses the photo-acoustic waves having different characteristics based on the target, wherein these characteristics include pulse duration (par 81) and that adjustments can be made so that the laser may be relatively low (e.g., non- destructive to the tissue) radiation for one or more of opening soft tissue and/or making it more (a) penetrable by way for example of the application of low level light therapy and/or (b) tolerant to pain whereby issue is just conditioned for cutting (e.g., conditioned whereby nerve path changes can raise pain threshold for an analgesic effect, such as in a cavity preparation procedure) (par 85). As such the pulse duration is considered a result effective variable, which can affect the operation and response of a target tooth. Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have a pulse duration which is relatively low, such as 100 nanoseconds to about 1000 nanoseconds, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 44, Rizoiu further discloses irradiating the liquid comprises pulsing the laser light beam with a pulse frequency in a range from about 5 Hz to 25 Hz (par 88 discloses a rate of 10-20 Hz).

Claim 32 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rizoiu et al in view of Bollinger et al as applied to claim 30 above, and further in view of Schneider (US 5,846,080).
Regarding claim 32, Rizoiu/Bollinger disclose the claimed invention as set forth above in claim 30. Rizoiu further discloses a variety of fluids to be used during the laser cleaning method (par 48), but fails to disclose the fluid reservoir comprises a hydroxyl- containing solution, the hydroxyl-containing solution consisting of liquids other than water.
However, Schneider discloses a laser radiation system which is used during root canals (abstract) that uses a fluid comprising a hydroxyl containing solution (e.g. ethyl alcohol) that contains liquids other than water ("not contain water", see col 8, lines 49-60) for the purpose of providing a low vaporization point which enables latent heat to be used to cool the tooth ( col 8, lines 60-64 ).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Rizoiu/Bollinger to have the fluid reservoir comprise a hydroxyl- containing solution, the hydroxyl-containing solution consisting of liquids other than water as taught by Schneider for the purpose of enable the latent heat of the solution be a low enough to cool the tooth (Schneider, and col 8, lines 60-64) and to minimize damage done by overheating to non-targeted tissue during the treatment.

Response to Arguments
Applicant’s arguments with respect to claim 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./            Examiner, Art Unit 3772                                                                                                                                                                                            /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772